Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 1 of 12




                EXHIBIT B
                 Case 20-10475-BLS         Doc 626-3   Filed 07/01/20   Page 2 of 12
DISBURSEMENTS
Service Code Summary Report
CraftWorks Holdings Inc. / Chapter 11 (20932-0002)

Service Code    Description                                        Orig Amt
00016           Special Copy                                         387.50
00023           Pacer                                                 98.10
00024           Conference Call Charges                               76.50
                                                                     562.10
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 3 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 4 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 5 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 6 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 7 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 8 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 9 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 10 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 11 of 12
Case 20-10475-BLS   Doc 626-3   Filed 07/01/20   Page 12 of 12
